IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division
ADAM BERMAN,

Plaintiff,

Civil Action No. 1:19-cv-356

FAIRFAX COUNTY SCHOOL BOARD,

.
meee ee eee ee

Defendant.

MEMORANDUM OPINION

 

THIS MATTER comes before the Court on Defendant’s Motion for
Summary Judgment.

Defendant Fairfax County School Board employed Plaintiff Adam
Berman as a special education teacher from 2016 to 2018. Plaintiff
was a “probationary” teacher during that time, subject to
Defendant’s discretion as to whether to renew his one-year
employment contract after each school year. In June 2018, after
Plaintiff's second year, Defendant determined that it would not
renew Plaintiff’s contract for the 2018 to 2019 school year.
Plaintiff, who suffers from Autism Spectrum Disorder (“ASD”),
subsequently filed this lawsuit alleging that Defendant subjected
him to a hostile working environment (Count I) and wrongfully
terminated his employment (Count II) in violation of the

Rehabilitation Act of 1973.
Plaintiff was first diagnosed with ASD as a young child.
Symptoms of ASD include feelings of worthlessness, difficulty
forming relationships, difficulty recognizing social cues, and
trouble controlling the volume of one’s voice. Throughout his life,
Plaintiff worked to control his symptoms and eventually became
academically accomplished. Plaintiff received a doctorate degree
from George Washington University and has experience speaking as
a disability advocate, particularly in the autism community. After
obtaining a teaching license, Plaintiff worked as a special
education teacher for Prince George’s County Public Schools from
2012 to 2015. After the 2015 school year, Plaintiff took a year
off from teaching before applying to work for the Fairfax County
school system in the summer of 2016.

Defendant hired Plaintiff in August 2016 as a “Multiple
Disabilities Teacher” at Timber Lane Elementary School.}
Plaintiff’s duties included managing a caseload of several special
education students, lesson planning, and facilitating his
students’ individualized education plans. As part of the
individualized plans, Plaintiff was responsible for setting and

tracking his students’ goals and overall progress in the classroom.

 

1 Despite his previous teaching experience at Prince George’s County Public
Schools, Plaintiff was still a “probationary” teacher when he was hired by

Defendant because he had not completed at least three consecutive years of

employment. Va. Code § 22.1-303.A; see also Corns v. School Bd., 454 S.E.2d
728, 732 (Va. 1995).

 
Special education teachers at Timber Lane Elementary do not
have their own classrooms. Instead, special education teachers
work with their students by “pushing in” or “pulling out” of
general education classrooms. When a teacher “pushes in,” he or
she works with individual students within the general education
classroom itself, working to ensure that the student understands
the general education lesson being taught. Alternatively, special
education teachers can “pull out” students so they can work outside
of the classroom. Regardless of the method employed, Plaintiff's
primary objective was to adapt the general education teacher’s
lesson and teach it to his students.

Plaintiff’s performance was periodically observed by the
principal or assistant principal, and as a probationary teacher,
he was formally evaluated twice per year, including one end-of-
year “summative” evaluation. The evaluations used by Defendant
contained seven standards, an overall evaluation score out of 40
points, an overall rating classification, and a recommendation as
to whether to renew the teacher’s contract for the following school
year. The seven evaluation standards are: professional knowledge,
instructional planning, instructional delivery, assessment of
student learning, learning environment, professionalism, and
student academic progress. The overall score is based on individual
scores assigned to each of the seven standards by the evaluator.

An overall score of 10 to 19 is categorized as “ineffective” and

3
an overall score of 20 to 25 is categorized as “developing or needs
improvement.” Teachers receiving scores greater than 25 are
considered either “effective” or “highly effective.” If, however,
a teacher received poor evaluations on three or more of the
standards, he or she would be categorized as “developing or needs
improvement” regardless of their overall score. The Defendant’s
policy states that teachers are expected to perform at an
“effective” level. |

After Plaintiff began his employment at Timber’ Lane
Elementary, Plaintiff was observed on October 12, 2016 by the
Timber Lane Elementary School principal, Kimberly Cook. During the
observation, Cook noted some concerns about whether Plaintiff
could effectively teach the general education lesson to his
students and opined that Plaintiff should lower the tone of his
voice while teaching. After her observation, Cook also referred
Plaintiff to a colleague assistance program and assigned him a
mentor. Roughly one week later, one of Plaintiff's colleagues
informed Cook that he had taken over some of Plaintiff’s teaching
responsibilities because Plaintiff felt that he was overwhelmed.

Throughout the fall of 2016, Cook and the school’s assistant
principal, Lisa 0’ Donovan, continued to observe Plaintiff and note
various performance related issues, in addition to recommending
that Plaintiff lower the volume of his voice while working at the

school. On November 1,° 2016, O’Donovan sent Plaintiff an email
stating specifically that she “expect[ed] all students to be silent
in the hallway” and asked him to “model th[at] behavior by speaking
quietly.” Plaintiff was again observed on November 9, 2016 by
O’ Donovan. During that observation, O’Donovan again noticed that
the volume of Plaintiff’s voice was distracting other students in
the classroom and again suggested that he use a more appropriate
tone. Midway through the 2016 to 2017 school year, Plaintiff’s
caseload was reduced, ostensibly because of continued performance
problems. After a February 16, 2017 observation, O’Donovan noted
that Plaintiff’s students seemed disinterested and unengaged.
Plaintiff’s formal evaluations at Timber Lane Elementary were
performed by Cook and O’Donovan. On Plaintiff's mid-year
evaluation, Plaintiff was rated as “developing or needs
improvement” on five of the seven evaluation standards and received
an overall score of 22 out of 40. On Plaintiff’s year-end
evaluation, which echoed many of the same performance deficiencies
revealed by the prior observations and in his mid-year review,
Plaintiff received an overall score of 20 out of 40. Plaintiff's
year-end review specifically stated that he needed to “become more
familiar with the FCPS resources available to him” and should
“collaborate more closely with colleagues . .. , share teaching
ideas, and look closely at student work and data.” Plaintiff's

overall score on his year-end evaluation was one point shy of an
“ineffective” rating, although the evaluation ultimately
recommended a contract renewal for the following school year.

Despite the recommendation for a contract renewal, Plaintiff
was subsequently “de-staffed” from Timber Lane Elementary prior to
the 2017 to 2018 school year. The Plaintiff does not allege any
discrimination stemming from Defendant’s decision to “de-staff”
him from Timber Lane Elementary, and the parties appear to agree
that Defendant’s de-staffing decision resulted from staffing needs
alone. As part of the process to find a new job after he was de-
staffed, Plaintiff distributed a copy of his resume and a cover
letter to various Fairfax County School administrators, including
to then-assistant principal of Parklawn Elementary School, Larry
Aiello. Plaintiff’s resume and cover letter indicated that he has
autism, and Defendant concedes that school administrators were
generally aware that he had ASD. Plaintiff was eventually re-
appointed as a multiple disabilities teacher at a new school,
Westliawn Elementary School, for the 2017 to 2018 school year. Later
that same year, Aiello became the vice principal at Westlawn
Elementary School.

Prior to commencing his employment at Westlawn Elementary,
Plaintiff met with the school’s principal, Linda Ferguson.
Plaintiff disclosed to Ferguson that he had some difficulties
during his employment at Timber Lane Elementary and that he hoped

to find a job’ teaching algebra at a middle school. After the
meeting, Ferguson shared other teaching vacancies in Fairfax
County Public Schools and offered to help Plaintiff find a middle
school algebra teaching position. Plaintiff did not pursue any
other teaching options at that time, but sometime after learning
of Plaintiff’s difficulties at Timber Lane Elementary, Ferguson
decided to put Plaintiff on a reduced caseload to begin the 2017
to 2018 school year. The Defendant contends that Plaintiff’s
performance issues persisted, and Ferguson was never able to put
Plaintiff on a “full” caseload.

On September 21, 2017, Aiello first observed Plaintiff’s
classroom and noticed that one of his students was speaking loudly.
When Plaintiff tried to counsel the student to lower his voice,
the student began to yell. The following month, Ferguson learned
that Plaintiff had not been certified in providing reading
instruction, so she asked him to enroll in one of the school’s
available reading certification programs. Plaintiff responded and
agreed that he would enroll in a reading program and also stated
that he was working to improve his body language and control the
volume of his voice. There is no evidence in the record that, at
any point, Plaintiff indicated that he felt any of the feedback he
received regarding the volume of his voice was discriminatory or
otherwise hostile.

Later in October of 2017, Plaintiff’s “buddy mentor” reported

that she had provided Plaintiff with some recommendations but that
Plaintiff appeared uninterested in her feedback. On October 25,
2017, Plaintiff was referred to a second colleague assistance
program. The evidence shows that Ferguson and Aiello referred
Plaintiff to the program because of concerns about Plaintiff’s
ability to instruct his students, ability to utilize the school’s
“pacing guides” in his lesson planning, ability to consistently
monitor his students’ growth toward their goals, and ability to
use an appropriate tone of voice when interacting with peers and
students.

Plaintiff was again observed by Aiello in November 2017.
Aiello observed that Plaintiff completed work for students that
were struggling instead of helping those students complete the
work themselves. Later that same month, Ferguson and Aiello met
with Plaintiff to discuss his performance. In the meeting, Ferguson
and Aiello expressed concerns regarding an inaccurate progress
report that Plaintiff sent to a parent, the volume of his voice
while he taught, and that he appeared condescending toward his
colleagues.

During a meeting in November, Ferguson showed Plaintiff a
tiered “volume chart.” The chart was normally used as a teaching
aid to help students learn to speak with an appropriate tone in
school. The parties dispute what Ferguson said when she showed
Plaintiff the volume chart. Plaintiff argues that Defendant used

the chart to show him what level of voice he should use, while
Defendant argues that Ferguson showed Plaintiff the chart to
suggest that he demonstrate to his students the appropriate level
of voice to use in school.

In January 2018, Aiello began meeting weekly with Plaintiff
to try to assist him with his performance. During an observation
on January 16, 2018, Aiello noticed that one of Plaintiff's
students rarely spoke. When Aiello followed up with Plaintiff after
the observation, he recommended that Plaintiff incorporate visual
directions in his lessons. On January 23, 2018, Ferguson observed
Plaintiff teaching in a classroom and stated in a follow up message
to Plaintiff that his work was “distracting” and recommended that
he be more mindful of the rest of the class while teaching. After
several of the weekly meetings with Plaintiff, Aiello memorialized
the performance issues that were discussed. Aiello’s memorandums
frequently cited issues regarding Plaintiff’s ability to formulate
lesson plans and track his students’ progress toward their
individualized goals.

Plaintiff’s mid-year evaluation was performed by Aiello on
February 9, 2018. Plaintiff earned a score of 27 out of 40, but an
overall rating of “developing or needs improvement” because he
received poor evaluations in three of the seven grading standards.
Plaintiff’s mid-year review cited problems with his ability to
give instruction, lesson planning, and failure to adequately track

his student’s progress toward their individualized goals. The
review also discussed concerns resulting from Plaintiff's
classroom disruptions but indicated that Plaintiff was working to
“utilize the appropriate tone.”

In February of 2018, Plaintiff’s performance issues persisted
when Aiello observed two meetings between Plaintiff and the parents
of two of his students. In both meetings, Aiello observed that
Plaintiff did not give the parents any time to share their own
observations regarding their child’s performance and forgot to
have the parents fill out required documentation to close out the
meeting.

On April 13, 2018, Ferguson and Aiello completed Plaintiff's
year-end evaluation, assigning him an overall score of 21 out of
40 and re-stating many of the same performance deficiencies that
plagued Plaintiff since his first year of employment with
Defendant. By letter dated June 14, 2018, Defendant informed
Plaintiff that his contract would not be renewed. Plaintiff
subsequently filed this lawsuit.

Under Federal Rule of Civil Procedure 56, a court should grant
summary judgment if the pleadings and evidence show that there is
no genuine dispute as to any material fact and that the moving
party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56; see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). In

 

reviewing a motion for summary judgment, the court views the facts

in the light most favorable to the non-moving party. See Anderson

10
v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). Once a motion

 

for summary judgment is properly made, the opposing party has the
burden to show that a genuine dispute of material fact exists. See

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

 

586-87 (1986). This Court finds this case is ripe for summary
judgment.

Defendant generally argues that it is entitled to summary
judgment on Plaintiff’s hostile working environment claim (Count
I) because Plaintiff has not suffered any severe and pervasive
harassment. Defendant also argues that it is entitled to summary
judgment on Plaintiff’s wrongful termination claim (Count II)
because Plaintiff. was not meeting the Defendant’s legitimate
performance expectations at the time of his “discharge.” Plaintiff
responds by contending that Defendant’s consistent criticism of
Plaintiff’s inability to control the volume of his voice created
a subjectively and objectively severe and pervasive working
environment. Plaintiff also argues that Defendant’s  non-
discriminatory explanation for his discharge was pretextual.

Employment discrimination claims brought. under the
Rehabilitation Act are evaluated using the same standards as claims
brought under the Americans with Disabilities Act. Reyazuddin v.
Montgomery Cnty., 789 F.3d 407, 413 (4th Cir. 2015). Accordingly,
to prevail on ae hostile work environment claim under the

Rehabilitation Act, a plaintiff must establish that: (1) he is a

11
qualified individual with a disability; (2) he was subject to
unwelcome harassment; (3) the harassment was based on his
disability; (4) the harassment was sufficiently severe or
pervasive to alter a term, condition, or privilege of employment;
and (5) some factual basis exists for imputing liability to the
employer. Fox v. GMC, 247 F.3d 169, 177 (4th Cir. 2001).

To establish that the allegedly harassing behavior was
sufficiently severe and pervasive, a plaintiff must show that the
conduct was both subjectively and objectively hostile. Fox, 247
F.3d at 178. As to the objective component, the allegedly harassing
conduct must be considered hostile to a “reasonable person.” Id.
Factors to be considered are the “frequency of the discriminatory
conduct; its severity; whether it is physically threatening or
humiliating, or a mere offensive utterance; and whether it
unreasonably interferes with an employee’s work performance.” Id.
The harassing conduct is considered severe and pervasive when “the
workplace is permeated with discriminatory intimidation, ridicule,

and insult.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993).

 

Defendant argues that the alleged harassment was not
sufficiently severe or pervasive, but Plaintiff responds that
because he was subject to near-constant criticism based on the
volume of his voice - an undisputed symptom of his disability -
that such criticism was sufficiently severe and pervasive. The

Court finds that the comments regarding the volume of Plaintiff's

12
voice were not subjectively or objectively severe or pervasive. To
begin, the Court is hard-pressed to find that the comments were
subjectively hostile when Plaintiff agreed with his supervisors
that he need to better control his voice to avoid disrupting the
classroom. The record shows that Plaintiff repeatedly acknowledged
that he should and would work to control the volume of his voice
and that it could be distracting to the other students. The Court
also finds that the comments are not objectively severe. Courts
interpreting the objective severity component must consider
whether the conduct is so severe that it “interferes with an
employee’s work performance.” Fox, 247 F.3d at 178. The allegedly
harassing behavior must also be “deeply repugnant, not merely

unpleasant.” Edmonson v. Potter, 118 F. App’ x 726, 730 (4th Cir.

 

2004). Here, there is no evidence in the record that the allegedly
harassing comments affected his work performance or were
physically threatening. Even after construing the evidence in a
light most favorable to the non-moving party, the Court finds that
the Defendant is entitled to summary judgment on Plaintiff’s
hostile working environment claim (Count I) because the allegedly
harassing conduct is not sufficiently severe and pervasive.

Much like the hostile working environment claim, courts in
the Fourth Circuit analyze wrongful termination claims under the
Rehabilitation Act as they would a discrimination claim made under

the Americans with Disabilities Act. Reyazuddin, 789 F.3d at 413

13
(4th Cir. 2015). Where a defendant “disavows any reliance on
discriminatory reasons” for the discharge, Courts routinely
analyze wrongful termination claims made under the Rehabilitation

Act using the McDonnell Douglas burden-shifting framework.

 

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under that
test, a plaintiff must first meet the initial burden of showing
that: (1) he was in the protected class; (2) he was discharged;
(3) at the time of the discharge, he was performing his job at a
level that met the defendant’s legitimate expectations; and (4)
his discharge occurred under circumstances that raise a reasonable

inference of unlawful discrimination. Ennis v. Nat’l Assn of Bus.

 

& Educ. Radio, Inc., 53 F.3d 55, 58 (4th Cir. 1995). If a plaintiff

 

succeeds in establishing a prima facie case, the burden then shifts
to the defendant to articulate some legitimate, nondiscrimination
explanation that would support a finding that unlawful
discrimination was not the cause of the employment action. Id. If,
on the other hand, an employer does not disclaim reliance on a
plaintiff’s disability for the reasons for the discharge, the prima
facie case requires a plaintiff establish that: (1) he has a
disability; (2) he is “otherwise qualified” for the job; and (3)
the adverse employment action constitutes unlawful discrimination

on the basis of the disability. Id. at 56; see also Tyndall v.

 

National Educ. Ctrs., 31 F.3d 209, 212 (4th Cir. 1994). Here,

 

Defendant contends that it terminated Plaintiff for reasons

14
relating to his performance, not his disability. For that reason,
the Court proceeds by analyzing the McDonnel Douglas framework.

Defendant argues that it is entitled to summary judgment on
Plaintiff’s wrongful termination claim because he cannot meet his
initial burden of showing that he was meeting the legitimate
performance expectations at the time of his discharge and that his
termination does not raise any reasonable inference of
discrimination. Plaintiff responds by asserting that the decision
to terminate him was pretextual because there are several
inconsistencies and otherwise positive comments in his performance
feedback.

At the outset, the Court finds that Plaintiff was not
terminated by Defendant. Although Defendant states that
Plaintiff’s employment was “terminated,” it is apparent from the
record that Plaintiff’s one-year probationary employment contract
simply expired. Under Virginia law, Plaintiff was not entitled to
any contract renewal and Defendant was under no obligation to
retain him as a teacher for the following school year. See Va.
Code § 22.1-303 and § 22.1-305.H. Plaintiff’s employment contract
made clear that his employment would expire on June 30, 2018, and

the evidence shows that is exactly what happened.?

 

2 Even if Defendant was terminated and it relied on Plaintiff's disability in
making that determination, Plaintiff was not “otherwise qualified” for his
employment. Although Plaintiff's academic record is unquestionably superb,
the test for whether he is “otherwise qualified” generally requires that he
is capable of performing the job despite the symptoms of his disability.

15
Even if Plaintiff had been “terminated,” the Court also finds
that evidence shows that Plaintiff was not meeting the Defendant’s
legitimate performance expectations. In addition to the
performance issues cited during the observations, Plaintiff's mid-
year and year-end evaluations showed that he was not meeting an
“effective” rating under several of the evaluation standards used
by Defendant. Importantly, when analyzing whether a plaintiff is
meeting the employer’s legitimate performance expectations, “it is
the perception of the decision maker which is relevant, not the

self-assessment of the plaintiff.” Warch v. Ohio Cas. Ins. Co.,

 

435 F.3d 510, 518 (4th Cir. 2006) (quoting Hawkins v. PepsiCo,

 

Inc., 203 F.3d 274, 280 (4th Cir. 2000)). A plaintiff's
disagreement with an employer’s criticisms is not relevant because
the inquiry is not whether an employer’s assessments of a plaintiff
were accurate. Hawkins, 203 F.3d at 279-80. It is well-established
that a court is not a “super-personnel department weighing the

prudence of employment decisions[.]” Anderson v. Westinghouse

 

Savannah River Co., 406 F.3d 248, 272 (4th Cir. 2005) (quoting

 

DeJarnette v. Corning, Inc., 133 F.3d 293, 299 (4th Cir. 1998). A

 

plaintiff’s own testimony cannot establish any genuine issue of

fact as to whether he was meeting his employer’s expectations. See

 

Southeastern Community College v. Davis, 442 U.S. 397, 406 (1979) (“An
otherwise qualified person is one who is able to meet all of a program’s
requirements in spite of his handicap.”). It appears from the undisputed
evidence that Plaintiff's inability to control the volume of his voice was
disrupting to the other students and the school’s learning environment.

16
King v. Rumsfeld, 328 F.3d 145, 149 (4th Cir. 2003). This is the
case here: Plaintiff may disagree with some of Defendant’s
performance criticisms, but the record shows that he was not
meeting many of Defendant’s clear-cut standards used to evaluate
probationary teachers. While it is true that Plaintiff was re-
appointed after the 2016 to 2017 school year and that his
evaluations included some positive remarks, his evaluations also
contained many of the same performance deficiencies. That
Plaintiff’s contract was renewed for a second year does not
necessarily mean that he was meeting the legitimate performance
expectations of Defendant at the time he was “discharged.” Because
the Court finds that Plaintiff was not terminated and that he was
not meeting Defendant’s legitimate performance expectations,
Defendant is also entitled to summary judgment on Plaintiff’s
wrongful termination claim (Count II).

For the forgoing reasons, this Court finds that Defendant is

entitled to summary judgment. An appropriate order shall issue.

CLaeerle. Dy Abn.

CLAUDE M. HILTON

UNITED STATES DISTRICT JUDGE
Alexandria, Virginia
January ZY, 2020

17
